﻿Permit me to congratulate you, Sir, and your country, Malta, on your election to the presidency of the forty-fifth session of the General Assembly. It is an honour which is richly deserved and which I am sure you will carry with due dignity and authority. I pledge the full support and co-operation of the Commonwealth of Dominica in this task. I also wish to take the opportunity of commending your predecessor for the quality of leadership he displayed during his term of office.
I feel deeply honoured and profoundly privileged to be making my speech in the Assembly at a time when such significant and far-reaching changes are taking place, both in the world at large and in the Organisation which brings together the leaders of the world in the critical task of securing international peace, security and development.
This final decade of the twentieth century is turning out to be one of the most turbulent in recorded history. Yet in contrast to other periods of great and revolutionary change, many of the most far-reaching changes are taking place in an atmosphere not of violence end war, but of negotiation, conciliation and compromise. Whole systems, entrenched for half a century are being examined and evaluated, often overturned and discarded, or at least radically reformed, but all from within, through a battle of intellect. The two great Powers of the century, which have expressed totally opposing ideologies and postures in the past, are now standing shoulder to shoulder and appear truly to be committed to co-operative action towards the ideal of international peace and security. That is truly a remarkable achievement for which much of the credit must go to the boldness, courage, perspicacity and perseverance of the President of the Union of Soviet Socialist Republics, Mr. Mikhail Gorbachev, as well as to the open, constructive response of the West.
The Commonwealth of Dominica enthusiastically welcomes the fall of the Iron Curtain, the end of the cold war, the democratization and decolonisation of such of Eastern Europe, and the new spirit of friendship and fraternity, communication and co-operation between East and West. We look forward to the day when the tremendous resource, which have heretofore been tied up in the instrumentalities of hostility between those two great world blocs can be released and redirected to the effort to bring development, social justice and peace to the entire world. The existing inequalities in today's world, of extremes of wealth and wastefulness on the one hand and poverty and privation on the other, cannot be tolerated in this new world which is emerging in the twilight years of the twentieth century. 
While profound changes are taking place in the world, much remains unchanged. Many small States in the world continue to b· highly vulnerable to external economic influences and to subversion from within and invasion and annexation from without. The Commonwealth of Dominica, as an extremely small Stat· with experience of this vulnerability, is concerned that the international community must develop new approaches and new concepts for the protection of the security of small States and the preservation of the democratic process where these are threatened by elements hostile to the ideals of the United Nations.
In our region, recently in Trinidad and Tobago, virtually the entire Cabinet was taken hostage by a small band of disaffected terrorists who effectively paralysed the entire country and held its population to ransom because of their belief that they could solve the intractable problems of the third world, as manifested in Trinidad and Tobago, more effectively than could the incumbent, democratically elected, legitimate Government of that country. This action almost destroyed the social and political structure of that country and has certainly set back its economy several years. The ripple effect of this tragic event has had, and will continue to have, an impact on the economies of the other Caribbean States, including my own. My country highly commends Prime Minister Robinson and his Government and people for their courage in standing up to the threats - in some cases to their very lives - and in refusing to make concessions to these terrorists. 
The security of the States of the Caribbean region and of Central America is severely threatened by the scourge of international drug trafficking, which has become one of the most serious problems of the Caribbean region. The implications are obvious. The incredible financial resources of the Central American drug cartels, or for that matter of drug rings in many parts of the world, outstrip many times the financial resources of States. Experience has shown that, militarily, it would not take much to achieve the violent overthrow of the established order in these States of the region.
We want to take the opportunity to express our profound admiration for the courage and perseverance of successive Governments of Colombia in their fight against the scourge of drug trafficking. The international community, in our view, should give greater recognition to the sacrifices being made by the Government and people of Colombia, not only on their own behalf, but perhaps more particularly on behalf of the consumer nations of North America and Western Europe. The production and trafficking of narcotic drugs will not stop while the consumer nations are willing to buy the product at the prices which they are prepared to pay. Until we eradicate drug abuse from our societies, none of us can feel safe. Consumption must be more vigorously attacked, but, as well, the producer nations and their peasants must be enabled to earn a living through legitimate activities, the necessary supports for which must be provided in an appropriate manner.
We hold in the highest possible esteem, not only for ourselves but for peoples all over the world, the principles of national sovereignty and territorial integrity, and the right of peoples to determine on the basis of their own free choice the destiny of their nation.
One of the most impressive events of the age is the manner in which the entire world community has come together in condemnation of the Iraqi invasion and annexation of Kuwait. That dastardly act has succeeded in unifying countries which have been bitter enemies, in defence of а common cause. However, the fact that almost the entire world can stand behind this common cause is itself a remarkable achievement. The Government and people of Dominica stand firmly behind the legitimate Government and the people of Kuwait, and while we cannot do much in practical terms, we have shown our solidarity by prohibiting all trade with Iraq and Kuwait while the occupation of Kuwait continues, and we express our readiness to comply fully with Security Council resolution 661 (1990).
We wish to reiterate here the importance of full respect for the independence, sovereignty and territorial integrity of States and for the settlement of inter-State disputes without resort to the threat or use of force. We join our voice to the voices of those many States in demanding that the Government of Iraq immediately cease its aggression against the legitimate Government and people of Kuwait, and withdraw all its military personnel from the territory of that State,
We welcome recent progress towards a negotiated settlement of the situation of Cambodia, directed towards enabling the Cambodian people to determine their own political future through free and fair elections organised and conducted by the United Nations in a neutral political environment with full respect for the national sovereignty of Cambodia. We express the hope that the spirit of constructive compromise will prevail and that the people of Cambodia can soon effectively express their will in relation to the governance of their country.
The progress of Namibia towards independence and democracy is a matter of deep gratification for the Commonwealth of Dominica and for the Organisation. The world community must continue to support that country as it builds its institutions and exercises its independence in the years ahead.
The new effectiveness of the United Nations, evidenced by all these developments, is to be noted with deep satisfaction. The rapprochement between East and West; the end of the cold war; the new emphasis on development rather than ideology, have enabled the United Nations after all these years at last to begin to play the constructive role in the maintenance of international peace and security that it was established to play. The Security Council, in particular, has been able to achieve a truly remarkable level of unanimity and constructive action on such critical issues as the Iraqi invasion of Kuwait, the embargo of Iraq and Kuwait sanctioned by the United Nations, and the United Nations efforts in assisting the refugees created by that conflict.
The new spirit of co-operation which has emerged between the super-Powers in the last several months has enabled the United Nations, at last, to begin to fulfil the mandate of its Charter.
Perhaps this new spirit of co-operation will make possible a negotiated settlement of other issues in the Middle East. I am referring, in particular, to universal recognition of the right of Israel to exist within settled and secure borders, as well as of the right of the Palestinian people to a homeland of their own. Recent developments in the Middle East may present new opportunities for a satisfactory settlement of these intractable problems. Every opportunity must be seized to achieve comprehensive peace and stability in that region.
The unification of Germany and the liberation and democratisation of much of Eastern Europe carry tremendous prospects for the future. However, many of these emergent democracies will require assistance in their effort to transform their societies from politically controlled and economically planned societies into market economies and open, democratic societies. We whole-heartedly encourage the international community to lend every support to these efforts, the equally emphatically assert, however, that assistance to the emergent democracies of Eastern Europe should not be at the expense of traditional - and already inadequate - levels of assistance to the developing countries, which have been the traditional recipients of development assistance. We urge the international community, and more particularly the industrialised nations o£ the world, to seek out and identify creative ways to divert the tremendous resources, both human and financial, which have heretofore been poured into sustaining a non-productive cold-war effort into a new drive for the development of the developing countries of the world. We need now to see a rationalisation of the use of the world's resources: an application of those resources to bring about an acceptable level of international economic justice. The developing world must be helped to break out of the cycle of poverty and deprivation which has persisted for so many years, to escape the humiliating dependency which we now suffer, and to be able at last to stand on our own feet in meeting the essential needs of our peoples. This, however, will never happen as long as the relationship between the rich and poor nations, and the trading patterns which exist today, persist as the basis of our existence. And, of course, so long as there is no justice there will be no peace.
Much progress has been made in South Africa in the last 12 months in breaking the grip of apartheid, that inhuman and abominable system for the oppression and exploitation of man by man. The entire world community has long abhorred this abomination, but many countries have been unwilling to do anything about it anything, that is, that would effectively break the stranglehold of the power structure and secure the eradication of that horrendous imposition on the fundamental human rights of millions of black, coloured and Asian South Africans. How, through the struggles of the South African peoples themselves, supported and given heart by the unwavering solidarity of many nations represented here; through the shedding of their blood and the sacrificing of their liberty; through their persistence in confronting the injustice of apartheid even at the greatest imaginable risk; through the boldness of children and the fortitude of women, it begins to appear that justice, after all, can prevail. There begins to appear a glimmer of light at the end of the dark tunnel. In this connection, I cannot avoid mentioning Nelson Mandela, a man who, even as he has faced the challenges and grappled with the problems of the new South Africa into which he has been at last released after 27 years of imprisonment, has demonstrated the depth of wisdom and the strength of his character, uncompromising in principle but remarkably flexible in his approach, a man of great vision, who is prepared to sacrifice ell of himself, as he has incontrovertibly demonstrated, for the good of his people and for the triumph of justice. I salute this great hero of the twentieth century, whose greatest virtue is his humanity, whose wit and sense of humour, tolerance and love, have survived the greatest imaginable odds, and who has emerged smiling and brilliant, challenging the assumptions on both sides of the battle and opening up ways towards a solution.
Doubtless, some of those who have sanctified him while he was in prison will criticize him now that he is grappling, in an entirely principled but pragmatic fashion, with the very real problems of negotiating transition to majority rule while preserving the country - not the structures of apartheid - from a possible collapse into chaos and anarchy. The course he has navigated is a very difficult one, fraught with hazards and obstacles. It requires a giant such as Mandela is, with the wisdom, integrity, tolerance and courage which he has acquired over many years of struggle, to prevail. 
We are confident that under such leadership the people of South Africa shall overcome. In the mean time the pressure for real progress must be maintained. The Commonwealth of Dominica has heeded the call of the African National Congress of South Africa (ANC) and appeals to all the nations of the world that are concerned about human rights and are committed to the objectives of the Charter of the United Nations to maintain economic and other sanctions against South Africa until real and irreversible progress has been made towards the goal of "one person, one vote" in South Africa.
The Commonwealth of Dominica is committed to eradicating nuclear weapons and other investment of mass destruction from the face of the Earth. To that end we have ratified the nuclear non-proliferation Treaty and are negotiating a safeguard agreement. We have supported the initiative to declare the Caribbean region a nuclear-free zone and urge that that concept should be perpetuated and disseminated over an ever-increasing area of the world's surface. The Commonwealth of Dominica urges the international community to work vigorously towards nuclear non-proliferation and the eventual total abolition of all nuclear and chemical weapons.
Too many nations spend too high a proportion of their national wealth on armaments. Even poor, developing countries spend millions of dollars on armaments at the expense of the development of even basic amenities for their peoples. It would be naive to hope for the elimination of expenditure on armaments. However, the world should apply its best efforts to minimise expenditure on destructive weaponry and apply our talents and resources instead to development, peace and justice.
We have noted with satisfaction the reunification of Germany, and in our region the four Windward Islands of the Organisation of Eastern Caribbean States are working vigorously towards the establishment of a unified State made up of those four separate and independent States. In that contest, we note with satisfaction the recent efforts which indicate a new seriousness in the approach of the Republic of Korea and the Democratic People's Republic of Korea to the issue of the reunification of Korea. We realise that there are many difficulties in the way of that process of reunification. We affirm our full support for the objective shared by both North and South Korea that their country be reunited. At the same time, we do not share the view that the process towards unification should stand in the way of United Nations membership for the Republic of Korea or for the Democratic People's Republic of Korea, if they desire it. We note that separate membership in the United Nations did not prevent or in any way retard the progress of East and West Germany towards reunification. North and South Yemen were not obstructed in any way by separate membership of the United Nations in their drive to unify their country. We in Dominica, Grenada, Saint Lucia and Saint Vincent and the Grenadines will not allow separate representation in the United Nations to stand in the way of our unification.
If the Republic of Korea, an independent sovereign State, seeks membership in the United Nations and is willing and able to carry out all the obligations of a Member State in accordance with the Charter of the United Nations - as we have no doubt it is - the Commonwealth of Dominica will support its application for membership.
Reverting to the Caribbean region, I wish to touch upon the traumas being suffered by the people of our sister State of Haiti. Liberated from the brutal dictatorship of the Duvalier regime, the country now finds it difficult to break out of the dictatorship of terror that appears to be so much a part of Haitian life. But it appears to be in a perpetual see-saw of rising hopes and dashed dreams, to such a point where one wonders at this stage whether cynicism has overcome hope. But it is said that "hope springs eternal in the human breast", and while it is for the people of Haiti to work out their destiny, surely it is for their neighbours and the international community to lend appropriate encouragement and support to the efforts of the local population.
The cycle of violence and terror that has dominated the life of Haiti for such a long time must be broken. We endorse and support United Nations initiatives to contribute to the organisation of free and fair elections in that country, so long deprived of the opportunity to attend seriously to the legitimate needs of its people in an atmosphere of peace and security. Indeed, we urge the United Nations to place much greater emphasis on this problem and not to treat it as merely peripheral.
Lastly, on a more positive note, the government of the Commonwealth of Dominica has, over the years, been developing and implementing a very comprehensive programme to promote the prudent use of natural resources for social and economic advancement. Such a programme is of critical importance in an island setting with fragile ecosystems, limited physical conditions end pressures from competing interests for scarce land resources.
Recent developments on the global level have prompted my Government to pursue its environmental management programme with much urgency and commitment. Issues such as global warming, depletion of the ozone layer, tropical deforestation, inadequate housing and poverty are seen as matters to be tackled immediately while searching continuously for long-term solutions.
In an effort to diversify the nation's economy, tourism has been given greater priority and Dominica is being promoted abroad as the "nature island". Indeed, our small nation is very rich in natural and cultural resources which are found nowhere also. Dominica has an abundance of forests, wildlife, rivers, lakes, waterfalls and sulphur springs. Such outstanding natural features are complemented by numerous historical sites and archaeological features. It is logical, therefore, that the development: and promotion of those resources must he carried out with the highest regard for environmental consequences, in order to achieve the goal of sustainable development.
The Government of Dominica has embarked on a systematic approach to sustainable development. One important component of that programme is the setting up of forest reserves and national parks. Today 20 per cent of the total land area of Dominica has been legally declared either forest reserves or national parks. The forest and park systems plan has identified other areas for inclusion, but the present system consists of two forest reserves and two national parks. Those forest reserves and parks and the resources found in them provide the base for the development of tourism on the island. Therefore our policy of tourism calls for environmental protection and enhancement.
The Commonwealth of Dominica takes pride in the fact that its citizens today enjoy clean air and water and an environment relatively free of most of the problems faced in other parts of the world. We are well aware, however, that those conditions are not likely to exist much longer if the present indiscriminate and world-wide destruction of the environment continues.
While recent approaches to environmental questions by the industrial nations give reason for hope, the international community needs to commit greater resources to the eradication of practices that result in the pollution of our rivers and atmosphere, the depletion of our forests and the indiscriminate discharge of industrial wastes into the oceans of the world. After all, we must be guided in the end by the proposition that we are mere trustees of this Earth and we should endeavour to pass it on to future generations in a condition which will allow them to enjoy the full gifts of nature. 
The recent World Summit for Children affords us the opportunity to reflect on the impact of the issues of drugs, war, justice, development and the environment on the children end therefore on tomorrow's world. We must take up the challenge and seize the opportunity today if we are to escape the harsh judgement of tomorrow's history.
I wish the United Nations continued growth in influence and effectiveness as it seeks to respond to the challenges of a rapidly changing world.
